LETTS, Judge.
This is an appeal of the trial court’s order revoking appellant’s community control and sentencing her to five years imprisonment.
Appellant argues that the sentence constitutes an impermissible departure from her guidelines range of two and one-half years to four and one-half years since the court failed to provide oral or written reasons for the departure. Alternatively, she argues that the trial court erred by sentencing her without a guidelines score-sheet.
The state correctly concedes that the record does not contain a scoresheet and that without one, resentencing in accordance with the two and one-half to four and one-half year guidelines is in order. We find no merit in the other point raised on appeal.
AFFIRMED IN PART; REVERSED IN PART.
POLEN and FARMER, JJ., concur.